DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 29 April 2022, has been considered by the examiner.
Response to Amendment
	This office action is responsive to the amendment filed on 29 April 2022. As directed by the amendment: claims 1, 5-6, 11, and 13-17 have been amended, claims 18-21 have been added. Thus claims 1-21 are presently pending in this application. Applicant’s amendments to the Drawings, the Specification, and the Claims have overcome all the objections previously set forth in the Non-Final Office Action mailed 1 February 2022.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 8, 11, 18 and 20 are objected to because of the following informalities:  
Claim 1: the word “of” appears to be missing in the last claim line “out of the tapered tip”.
Claim 8: the word “a” after “wherein the canister is” should be removed.
Claim 11: the word “of” appears to be missing in the second to last claim line “out of the tapered tip”.
Claim 18: there is an apostrophe ‘ at the end that should be removed.
Claims 18 and 20: the recitations of “wherein tapered tip” should recite “wherein the tapered tip”.
Appropriate correction is required.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (US 2005/0159764 A1) in view of Muller (US 4,357,940 A).
Regarding claim 1, Kasahara et al. discloses a surgical device (the embodiment relied upon is dissector body as shown in Fig 11 with the modified tip as shown in Fig 30A, [0094]), the device comprising: a body (31 Fig 11) designed to accommodate a media ([0045] “carbon dioxide”), the body having a distal end (32 Fig 11); a tapered tip (embodiment of the dissector tip 137 shown in Fig 30A), disposed at the distal end of the body and in fluid communication with the media [0088], is in axial alignment with the body (See axial alignment in Figs 11 and 31A), the tapered tip having a design to facilitate advancement of the body to a site of interest (the conical shape of the tapered tip is fully capable of facilitating advancement to the blood vessel 11, as shown in Fig 3) and through which media can be directed to the site of interest (the gas can be directed through the tapered tip 137 through openings 135 Fig 30A, [0095]). However, Kasahara et al. fails to disclose the device body is designed to accommodate at least one canister of the media, and a dispersion mechanism coupled to the body for controlled release of the media out of the tapered tip.  
Muller teaches a surgical device (Fig 1), where the device body is designed to accommodate at least one canister (12 Fig 1) of the media, and a dispersion mechanism (32, 34 Fig 1) coupled to the body for controlled release of the media out of tapered tip (Col 3 line 66-Col 4 line 14).  It would have been obvious to one of ordinary skill in the art at the time of effective filing for the device body of Kasahara et al. to be designed to accommodate at least one canister and to include the dispersion mechanism with the limitations as taught by Muller to limit the amount of tubing extending from the device body and to eliminate the need for an external gas supply providing more freedom to the user (Col lines 35-38).
Regarding claim 2, modified Kasahara et al. teaches the surgical device of claim 1. Modified Kasahara et al. further teaches further comprises a canister connection point coupling the canister of the media to the body (Muller- at cartridge piercing structure 22 Fig 1).  
Regarding claim 3, modified Kasahara et al. teaches the surgical device of claim 1. Modified Kasahara et al. further teaches further comprises a conduit (Kasahara et al.- 34 Figs 11 & 12B) within the body for delivering the media from the canister to the tip (The conduit 34 in the body of Kasahara et al. is configured for delivering media to the tip, the modification with muller would result in the conduit delivering the media from the canister).  
Regarding claim 4, modified Kasahara et al. teaches the surgical device of claim 1. Modified Kasahara et al. further teaches wherein the surgical device is an endoscopic vessel harvesting device (Kasahara et al.- the dissector 31 Fig 11 is a device used in an endoscopic vessel harvesting procedure, [0038] “a dissector, a trocar, and a harvester as tools used for the removal. The dissector and the harvester are the living-body tissue removing apparatus.”).  
Regarding claim 5, modified Kasahara et al. teaches the surgical device of claim 3. Modified Kasahara et al. further teaches wherein the conduit (Kasahara et al.- 34 Figs 11 & 12B) is an insufflation conduit (the conduit is fully capable of conveying fluid for insufflation, [0045]).  
Regarding claim 6, modified Kasahara et al. teaches the surgical device of claim 3. Modified Kasahara et al. further teaches wherein the conduit (Kasahara et al.- 34 Figs 11 & 12B) is an irrigation conduit (the conduit is fully capable of conveying fluid for irrigation, [0045]).
Regarding claim 7, modified Kasahara et al. teaches the surgical device of claim 1. Modified Kasahara et al. further teaches wherein the canister is a pressurized canister (Muller- “the cartridge 12 is filled with carbon dioxide […] under pressure of 850 psi” Col. 3, Lns. 3-6).  
Regarding claim 8, modified Kasahara et al. teaches the surgical device of claim 1. Modified Kasahara et al. further teaches wherein the canister is pressurized from approximately 800 psi to 1200 psi (Muller- “the cartridge 12 is filled with carbon dioxide […] under pressure of 850 psi” Col. 3, Lns. 3-6).
Regarding claim 9, modified Kasahara et al. teaches the surgical device of claim 1. Modified Kasahara et al. further teaches wherein the media in the canister is an insufflation fluid or an irrigation fluid (Carbon dioxide is fully capable of both insufflation and irrigation, Muller- Col. 6, Lns. 2-4, 33-42).  
Regarding claim 10, modified Kasahara et al. teaches the surgical device of claim 1. Modified Kasahara et al. further teaches wherein the media in the canister is CO2 (Kasahara et al.-[0045], Muller- Col. 3 Ln 3).  
Regarding claim 11, Kasahara et al. discloses a method for delivering media comprising: providing a surgical device (the embodiment relied upon is dissector body as shown in Fig 11 with the modified tip as shown in Fig 30A, [0094]) having, a body (31 Fig 11) designed to accommodate a media ([0045] “carbon dioxide”), the body having a distal end (32 Fig 11); a tapered tip (embodiment of the dissector tip 137 shown in Fig 30A), disposed at the distal end of the body, is in axial alignment with the body (See axial alignment in Figs 11 and 31A), the media in fluid communication with the tapered tip [0088], and directing the tapered tip to a site of interest ([0041] “the operator gradually inserts the dissector in the direction (shown by an arrow A1) from the skin cut portion 16 to the inguinal region 13”); and delivering the media out the tapered tip to the site of interest in a controlled manner (the outlet 135 delivers the gas in a controlled manner to the site of interest through the tapered tip 137 Fig 30A). However, Kasahara et al. fails to disclose the body designed to accommodate at least one canister of media, a dispersion mechanism for controlled release of the media through the surgical device and out of the tapered tip.
Muller teaches a surgical device (Fig 1), where the device body is designed to accommodate at least one canister (12 Fig 1) of media, a dispersion mechanism (32, 34 Fig 1) for controlled release of the media through the surgical device and out of the tapered tip (Col 3 line 66-Col 4 line 14). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the device body of Kasahara et al. to be designed to accommodate at least one canister and to include the dispersion mechanism with the limitations as taught by Muller to limit the amount of tubing extending from the device body and to eliminate the need for an external gas supply providing more freedom to the user (Col lines 35-38).
Regarding claim 12, modified Kasahara et al. teaches the method of claim 11. Modified Kasahara et al. further teaches wherein the method is performed during an endoscopic vessel harvesting procedure [0037-0038].
Regarding claim 13, modified Kasahara et al. teaches the method of claim 11. Modified Kasahara et al. further teaches wherein the media delivering step includes insufflating a patient's body part ([0045] “the gas of carbon dioxide exists between the dissected tissue and the blood vessel”, see Fig 3).
Regarding claim 14, modified Kasahara et al. teaches the method of claim 11. However, modified Kasahara et al. fails to teach wherein the media delivering step includes irrigating a patient's body part.  
Muller teaches wherein the media delivering step includes irrigating a patient's body part (“disperse radially as it leaves the head 44... may be used for clean-up after tissue separation”, Col. 6, Lns. 33-42). It would have been obvious to one of ordinary skill at the time of effective filing for the media delivering step of modified Kasahara et al. to include irrigating a patient's body part as taught by Muller to clean-up after tissue separation without requiring additional devices.  
Regarding claim 15, modified Kasahara et al. teaches the method of claim 11. Modified Kasahara et al. further teaches further comprising placing a sealing device (23 Fig 3) at an incision site (16 Fig 3) on a patient's body part (12 Fig 3) to create a gas seal ([0072] “the airtight state under the skin”).  
Regarding claim 18, modified Kasahara et al. teaches the surgical device of claim 1. Modified Kasahara et al. further teaches wherein tapered tip is optically clear (Kasahara et al.- [0084] “The dissecting member 37 is a transparent member”).
Regarding claim 20, modified Kasahara et al. teaches the method of claim 11. Modified Kasahara et al. further teaches wherein tapered tip is optically clear (Kasahara et al.- [0084] “The dissecting member 37 is a transparent member”).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (US 2005/0159764 A1) in view of Muller (US 4,357,940 A) and Kasahara et al. (US 2010/0292533 A1) hereinafter Kasahara ‘533.
Regarding claim 16, modified Kasahara et al. teaches the method of claim 15. However, modified Kasahara et al. fails to teach wherein the step of placing further comprises adhering, by an adhesive disposed over at least a portion of a surface of the sealing device the incision site.  
Kasahara ‘533 teaches wherein the step of placing further comprises adhering, by an adhesive disposed over at least a portion of a surface of the sealing device the incision site (see securement in Fig 15, [0126]” adhesive layer 9 is adhered and secured to the epidermis”, [0127]). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the method of modified Kasahara et al. to include the adhering with the limitations as taught by Kasahara ‘533 to ensure that separation does not occur even in the event of horizontal or vertical movement (Kasahara ‘533 [0131]).
Regarding claim 17, modified Kasahara et al. teaches the method of claim 16. Modified Kasahara et al. further teaches further comprising advancing the tip of the surgical device to a target anatomical structure ([0041] “the operator gradually inserts the dissector in the direction (shown by an arrow A1) from the skin cut portion 16 to the inguinal region 13 while viewing the endoscope image, and slowly dissects the blood vessel 11 from the peripheral tissue.”).
Claims 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (US 2005/0159764 A1) in view of Muller (US 4,357,940 A) and Chin et al. (US 2013/0197299 A1).
Regarding claim 19, modified Kasahara et al. teaches the surgical device of claim 1. However, modified Kasahara et al. fails to teach further comprising a cutting tool designed to harvest a sample.
Chin et al. teaches a surgical device (100 Fig 1A) having a tapered tip (120 Fig 1A) and further comprising a cutting tool (172 Fig 6A) designed to harvest a sample ([0044] “the cauterizing member furthest away from the main vessel can be used to seal and cut a branch vessel”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the surgical device of modified Kasahara et al. to further comprise a cutting tool as taught by Chin et al. to reduce the number of separate devices required to perform a procedure.
Regarding claim 21, modified Kasahara et al. teaches the method of claim 11.  However, modified Kasahara et al. fails to teach wherein the surgical device further includes a cutting tool designed to harvest a sample.
Chin et al. teaches a surgical device (100 Fig 1A) having a tapered tip (120 Fig 1A) and further includes a cutting tool (172 Fig 6A) designed to harvest a sample ([0044] “the cauterizing member furthest away from the main vessel can be used to seal and cut a branch vessel”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the surgical device of modified Kasahara et al. to further comprise a cutting tool as taught by Chin et al. to reduce the number of separate devices required to perform a procedure.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783